     Case: 1:19-cr-00226 Document #: 163 Filed: 10/20/20 Page 1 of 4 PageID #:594




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 19 CR 226-1
               v.
                                              Judge Virginia M. Kendall
 ROBERT M. KOWALSKI

             MOTION TO REVOKE PRETRIAL RELEASE ORDER

       The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, pursuant to 18 U.S.C.

§ 3148(b), hereby moves to revoke the Court’s order allowing the defendant, ROBERT

M. KOWALSKI, to remain on pretrial release in the above-captioned matter.

I.     Background

       In March 2019, defendant was charged via complaint with bankruptcy fraud,

in violation of 18 U.S.C. § 157. Dkt. 1. Defendant was subsequently indicted for

bankruptcy fraud and making false representations during bankruptcy proceedings,

in violation of 18 U.S.C. §§ 152, 157. Dkt. 37. In February 2020, a superseding

indictment was returned, where the defendant was charged with the bankruptcy-

related charges as well as tax charges in violation of 26 U.S.C. § 7203, 7206(1). Dkt.

85. In August 2020, a second superseding indictment was returned, which charged

defendant with bankruptcy and tax violations as well as conspiring to embezzle funds

from failed bank Washington Federal Bank for Savings (“Washington Federal”), and

conspiring to make false entries in the books, reports, and statements of Washington

Federal, in violation of 18 U.S.C. § 371. Dkt. 120.



                                          1
      Case: 1:19-cr-00226 Document #: 163 Filed: 10/20/20 Page 2 of 4 PageID #:595




        After his arrest in this case in March 2019, defendant was released on bond

with a number of conditions, including a condition that defendant not make contact,

directly or indirectly, with any victims or witnesses in the case known by the

defendant to be victims or witnesses. Dkt. 18, 25.

II.     Applicable Law

        Under 18 U.S.C. § 3148(b), if there are allegations that a defendant violated

conditions of pretrial release, the Court, after a hearing, must determine whether

there was (a) probable cause to believe that the person has committed a Federal,

State, or local crime while on release; or (b) there is clear and convincing evidence

that the person has violated any other condition of release. If the Court makes such

a finding, the defendant’s pretrial release order should be revoked if the Court finds

either that (a) there is no condition or combination of conditions of release that will

assure that the person will not flee or pose a danger to the safety of any other person

in the community or (b) the person is unlikely to abide by any condition or

combination of conditions of release.

        If the Court finds there is probable cause to believe that, while on release, the

defendant committed a Federal, State, or local felony, a rebuttable presumption

arises that no condition or combination of conditions will assure that the person will

not pose a danger to the safety of any other person or to the community. 18 U.S.C.

§ 3148(b)(2)(B).




                                            2
       Case: 1:19-cr-00226 Document #: 163 Filed: 10/20/20 Page 3 of 4 PageID #:596




III.     Alleged Violations of Defendant’s Conditions of Release

         The Pretrial Services report of October 14, 2020, details a number of violations

of defendant’s conditions of release.

         In addition to those violations, the government further alleges that defendant

has violated his conditions of release by making contact with a witness on two

occasions in October of 2020. The witness was an employee of Washington Federal

and is the widow of the president of Washington Federal, who died in late 2017 in the

home of a Washington Federal customer. The witness has knowledge of Kowalski’s

financial relationship both with Washington Federal and with her late husband. The

defendant is aware from contact with the witness prior to the charges in this case

that the witness has such knowledge concerning financial matters directly related to

the charges against the defendant. Attached to this motion are three sealed exhibits:

Exhibit A is an email from counsel for the witness; Exhibit A-1 is a written

communication that defendant Kowalski sent to the witness; and Exhibit A-2 is a

written communication that defendant Kowalski caused to be delivered to the

witness. 1

         These exhibits are clear and convincing evidence that defendant violated a

condition of his pretrial release.




1The government has also made Pretrial Services aware of this communication, and has
provided copies of these exhibits to the assigned Pretrial Services Officer.
                                             3
      Case: 1:19-cr-00226 Document #: 163 Filed: 10/20/20 Page 4 of 4 PageID #:597




IV.     Conclusion

        As set forth in the Pretrial Services Report of October 14, 2020, and in Exhibits

A, A-1, and A-2, there is clear and convincing evidence defendant has violated a

number of bond conditions.

        Defendant’s violation of bond conditions are frequent and flagrant. His actions

are a clear indication he does not intend to obey the Court’s bond conditions despite

being admonished several times by this Court about the importance of compliance.

The government respectfully requests that defendant be remanded into custody

pending trial.

                                         Respectfully submitted,

                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                  By:    s/ Michelle Petersen
                                         BRIAN NETOLS
                                         MICHELLE PETERSEN
                                         JEREMY DANIEL
                                         NICHOLAS EICHENSEER
                                         Assistant United States Attorneys
                                         United States Attorney=s Office
                                         219 South Dearborn Street
                                         Chicago, Illinois 60604
                                         (312) 886-7655

Dated: October 20, 2020




                                            4
